Citation Nr: 0940213	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  04-10 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for a left knee condition, 
to include as secondary to service-connected left thigh hip 
abductor strain with osteoarthritis, status post left total 
hip replacement. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1969 to October 
1971 and a verified period of active duty for training from 
June 1991 to July 1991.  He performed additional service with 
the Reserve including as a member of the National Guard from 
September 1984 to April 1995.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 RO rating decision.  

In January 2006 and April 2008, the Board remanded the case 
to the RO via the Appeals Management Center (AMC), in 
Washington, D.C. for further development.  

The Veteran's representative asserts that the issue of 
service connection for posttraumatic stress disorder (PTSD) 
is on appeal; however, that issue was denied by the Board in 
an August 2002 decision.  This matter is referred to the RO 
for all indicated action.  

A private physician stated in July 2004 that the Veteran was 
totally disabled and could not work as a result of his 
service-connected left thigh hip abductor strain with 
osteoarthritis.  Therefore, the matter of a total 
compensation rating based on individual unemployability is 
referred to the RO for all indicated action.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  


REMAND

The Veteran asserts that his left knee condition is secondary 
to his service-connected left thigh hip abductor strain with 
osteoarthritis, status post left total hip replacement.  

Pursuant to the April 2008 Board Remand, the Veteran was 
afforded a VA examination in June 2009 to ascertain whether 
he his left knee disorder was secondary to his service-
connected left total hip disability.  The VA examiner was 
asked to opine as to whether the current left knee disability 
was as least as likely as not caused or aggravated by the 
service-connected left hip disability.  

Unfortunately, as the VA examiner did not address whether the 
Veteran's current left knee disability had a possible in-
service aggravation.  VA has a duty to provide a medical 
examination and opinion when the evidence reflects an in-
service event, a current disability, and an indication that 
the current disability may be associated with his service.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Once VA undertakes the effort to provide an examination, it 
must provide an adequate one.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  Because the medical examination provided 
with respect to the Veteran's disability is inadequate, the 
claim must be remanded for additional development.  Further, 
the failure to comply with the Board's directive in this 
matter constitutes a violation of the Veteran's due process 
rights, which requires another remand of this appeal.  
Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should arrange for the 
Veteran's claims folder to be reviewed by 
the VA examiner who prepared the June 
2009 VA examination report (or a suitable 
substitute if that examiner is 
unavailable), for the purpose of 
preparing an addendum that addresses 
whether the Veteran's left knee 
disability was caused or aggravated by 
his service-connected left thigh hip 
abductor strain with osteoarthritis, 
status post left total hip replacement.  
All necessary special studies or tests 
should be accomplished.  

If, and only if, the VA examiner deems it 
necessary, should the Veteran be afforded 
another VA examination, to determine the 
likely etiology of the Veteran's left 
knee disorder.  

It is imperative that the examiner who is 
designated to examine the Veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND 
and acknowledges such review in the 
examination report.  

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate such a finding.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached, in a legible report.  

2.  After completing all indicated 
development, the issue of service 
connection for a left knee disability 
should be reajudicated in light of all 
the evidence of record.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).  



_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


